Citation Nr: 0205934	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to a disability rating higher than 10 percent 
for left epididymitis, on appeal from the initial grant of 
service connection.

3.  Entitlement to a compensable rating for residuals of a 
left inguinal hernia repair, on appeal from the initial grant 
of service connection.

4.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia repair, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served in the United States Marine Corps Reserve, 
and served on active duty for training from May 1957 to 
January 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In the appealed decisions, the RO 
denied service connection for residuals of a low back injury, 
and assigned disability ratings of 10 percent for left 
epididymitis and 0 percent each for residuals of left and 
right inguinal hernia repairs.

The veteran has expressed disagreement with a December 2000 
rating decision assigning a 10 percent disability rating for 
left epididymitis.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that, when a claimant 
has expressed timely disagreement in writing with a rating 
decision of an RO, an appeal has been initiated, and the 
Board must remand the claim so that the RO can issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  That issue will be the subject of a remand 
herein.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for residuals of a low back injury and higher 
ratings for residuals of left and right inguinal hernia 
repairs.

2.  The veteran did not sustain a low back injury during his 
active service.

3.  Current low back pain is not related to the veteran's 
service-connected inguinal hernias.

4.  A repaired left inguinal hernia is not recurrent, and has 
no residual manifestation other than a well-healed scar.

5.  A repaired right inguinal hernia is not recurrent, and 
has no residual manifestation other than a well-healed scar.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service, was not 
aggravated in service, and was not incurred as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

2.  The criteria for a disability rating in excess of 0 
percent for residuals of a repaired left inguinal hernia have 
not been met at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (2001).

3.  The criteria for a disability rating in excess of 0 
percent for residuals of a repaired right inguinal hernia 
have not been met at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Regulations implementing the 
VCAA were published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

As noted above, the veteran's claim for a higher disability 
rating for left epididymitis is remanded herein for further 
action by the RO.  The veteran's remaining claims are for 
service connection for residuals of a low back injury and for 
higher disability ratings for residuals of left and right 
inguinal hernia repairs, on appeal from the initial grants of 
service connection.  His service connection claim is 
substantially complete.  There are no particular application 
forms required for the higher rating claims.  Thus, there is 
no issue as to the provision of forms or instructions for 
applying for the benefits sought.  See 38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claims.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran statements of the case 
in February 1998 and October 1999, and a supplemental 
statement of the case in October 1999.  These documents 
together listed the evidence considered, the legal criteria 
for establishing service connection and for evaluating the 
severity of the disabilities, and the analysis of the facts 
as applied to those criteria.  The Board concludes that, 
through these documents, the RO informed the veteran of the 
information and evidence necessary to substantiate his low 
back and inguinal hernia claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran's 
claims file contains his service medical records, and records 
of post-service VA and private medical treatment records 
dated from 1989 through 2001.  In December 2001, the veteran 
had a video conference hearing, and a transcript of the 
hearing is of record.  The veteran has not identified any 
potentially relevant evidence that is not associated with the 
claims file.  VA has taken reasonable actions to assist the 
veteran in obtaining the evidence necessary to substantiate 
his low back and inguinal hernia claims.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  The veteran received a 
VA examination in May 1997 that included examination of his 
low back.  The Board finds that further examination is 
unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection for Low Back Disorder

The veteran seeks to establish service connection for 
residuals of a low back injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  In the 
case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

Service medical records from the veteran's period of active 
duty for training are silent for any disorder or complaint 
involving the low back.  No back disorder was noted in a 
reserve service medical examination performed in February 
1960, more than a year after his active duty.

In December 1996, the veteran filed a claim for service 
connection for a herniated disc and a back injury.  On VA 
medical examination in May 1997, the veteran reported left-
sided back pain with prolonged standing, and with washing 
dishes.  It was noted that the veteran had suffered a stroke 
in 1960.  On examination, the straight leg raising was 
questionably positive on the left at 50 to 60 degrees.  There 
was some weakness in the left lower extremity.  X-rays of the 
lumbar spine were normal.  The examiner reported that the 
veteran had low back pain with some clinical evidence of mild 
disc herniation at the L5 level.  The examiner indicated that 
the veteran's weakness might represent a residual of the 
stroke, or disc herniation.  The examiner noted, "The 
patient denies injury relating these problems to service 
connected status."

In a November 1997 statement, the veteran wrote that his back 
problem was related to his service-connected hernias and 
hernia repairs.  He asserted that his back and hernia 
problems had begun in service in May or June 1957, when he 
was ordered to carry around two buckets of sand for a long 
period of time.  In April 1998, he wrote that his back 
problem was directly related to his two hernia operations, in 
1957 and 1960.

In his December 2001 video conference hearing, the veteran 
reported that he had pain and stiffness in his low back in 
the mornings.  He asserted that he had not had any back 
problems before his military service.  He indicated that he 
was not receiving any medical treatment for his back.

The evidence from the time of the veteran's service and the 
following years is completely silent for symptoms or 
complaints involving the back.  The earliest notation of the 
veteran's low back pain is from approximately forty years 
after his service.  There is no medical finding or opinion 
that relates the veteran's current low back pain to any event 
in his service, or to his service-connected inguinal hernias.  
In the absence of medical evidence linking a low back 
disorder to injury or disease in service, or to a service-
connected disability, the preponderance of the evidence is 
against the claim for service connection for a low back 
disorder.

III.  Higher Initial Ratings for Left and Right Inguinal 
Hernia Residuals

The veteran appealed the noncompensable ratings initially 
assigned for disabilities residual to repairs of left and 
right inguinal hernias.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2001).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The Court has indicated that, in appeals from the initial 
rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.

Under the rating schedule, Diagnostic Code 7338 provides 
criteria for assigning percentage ratings for an inguinal 
hernia, as follows:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable  
.................................... 60

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible  ..................................................... 30

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt  
.........................................
. 10

Not operated, but remediable  
..................................... 0

Small, reducible, or without true hernia 
protrusion  .... 0

38 C.F.R. § 4.114, Diagnostic Code 7338 (2001).

The veteran underwent surgery to repair a left inguinal 
hernia in December 1957.  He had surgery in February 1960 to 
repair a right inguinal hernia.

On VA medical examination in May 1997, the veteran reported 
episodes of testicular swelling and recurrent, intermittent 
testicular bleeding.  The examiner noted bilateral inguinal 
hernia scars that were well healed.  The inguinal rings were 
normal on both sides and there were no inguinal hernias.

In a November 1997 statement, the veteran wrote that the two 
hernia operations had left lesions and continuous swelling.

The claims file contains notes of VA outpatient treatment of 
the veteran in 1998 and 1999.  In February 1998, the veteran 
reported pain in the lower abdomen and pelvis.  The examiner 
noted a question of a left residual hernia, then indicated 
that no hernia was noted.  The assessment included a possible 
reducible hernia.  In September 1998, the veteran reported 
discomfort in his left eye that occurred with morning 
urination.  He also reported pain in his left groin.  The 
examiner noted that the veteran had scrotal skin tags, and 
recurrent epididymitis.  The examiner wrote, "Possible 
recurrence of l[eft] inguinal hernia could not be excluded."  
In November 1998, the veteran reported left scrotal swelling 
and tenderness.  The examiner found no groin bulge, no 
palpable hernia, and no palpable defect on either the left or 
the right side.  The examiner noted tenderness of the left 
scrotum and testicle along the cord.  "No evidence of 
recurrent hernia at this time," the examiner wrote, 
"Suspect epididymitis."  He was seen for left testicular 
pain in January 1999, and the examiner noted tenderness of 
the left testicle.  On urology consultations in May and June 
1999, he reported intermittent stinging pain in the left 
inguinal area.  The examiner noted a swollen area at the left 
epididymis, and scrotal ultrasound showed possible 
epididymitis.  The physician recommended a scrotal support.

In October 1999, the veteran was examined by private 
urologist Walter Z. Falconer, M.D..  Dr. Falconer reported 
that he found no evidence of residual left or right inguinal 
hernia.  In November 1999, Dr. Falconer wrote that he had 
examined the veteran in October 1999 for chronic left scrotal 
pain, groin pain, swelling, and ejaculatory discomfort.  Dr. 
Falconer reported that he noted a tender, enlarged, indurated 
left epididymal head, and that the rest of the genitourinary 
examination was normal.  Notes from Dr. Falconer's treatment 
in 1999 through 2001 reflect ongoing treatment for 
epididymitis, a left renal lesion, and obstructive uropathy, 
without any finding of recurrent inguinal hernia on either 
side.

In his December 2001 hearing, the veteran reported that his 
problems residual to his left and right inguinal hernias were 
manifested by swelling of the scrotum when he awoke in the 
morning.  He reported that he had scrotal pain, and that he 
wore a scrotal support.  He indicated that he was treated for 
these problems by Dr. Falconer.  He reported that he wore a 
truss for his left hernia.  He reported that Dr. Falconer had 
indicated to him that his symptoms were due to epididymitis, 
and not to groin injury.

The veteran has received treatment in recent years for 
chronic pain and swelling in the left side of the scrotum.  
On two occasions in 1998, physicians indicated it was 
possible that the veteran's left inguinal hernia had 
recurred.  On several examinations, including the most recent 
examinations, physicians have concluded that the veteran did 
not have any recurrence of the repaired left inguinal hernia, 
or any residual except for a well healed scar.  VA physicians 
and the veteran's private urologist have attributed the 
veteran's pain and swelling to left epididymitis.  The 
preponderance of the evidence indicates that the veteran's 
1957 left inguinal hernia is postoperative, but is not 
recurrent.  In the absence of recurrence, the residuals of 
the left inguinal hernia do not meet the criteria for a 10 
percent rating under Diagnostic Code 7338.  Therefore, the 
claim for a rating higher than 0 percent is denied.

The medical records do not show any evidence of recurrence of 
the repaired right inguinal hernia, nor is there evidence of 
any residual of that hernia except for a well healed scar.  
Thus, the preponderance of the evidence is also against a 
rating in excess of 0 percent for the residuals of the right 
inguinal hernia.

The evidence in this case does not show changes over time in 
the impairment produced by the either the left inguinal 
hernia residuals or the right inguinal hernia residuals, such 
as would warrant the assignment of staged ratings for either 
of those disabilities.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to a disability rating in excess of 0 percent for 
residuals of a left inguinal hernia repair is denied.

Entitlement to a disability rating in excess of 0 percent for 
residuals of a right inguinal hernia repair is denied.


REMAND

In a December 2000 rating decision, the RO granted service 
connection for left epididymitis, and assigned a disability 
rating of 10 percent for that disorder.  In an October 2001 
statement from his representative, the veteran expressed his 
disagreement with the rating assigned for left epididymitis.  
When a claimant has expressed timely disagreement in writing 
with a rating decision, it is appropriate for the Board to 
remand that issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

While the issue is on remand, the RO should review it and 
ensure compliance with the notice and duty to assist 
provisions contained in the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that, with respect to the claim for a 
higher disability rating for left 
epididymitis, all notification and 
development actions required by the VCAA 
have been fulfilled.

2.  After undertaking any necessary 
notice or development, issue a statement 
of the case on the issue of entitlement 
to a higher disability rating (on appeal 
from the initial grant of service 
connection) for left epididymitis.  
Notify the veteran and his representative 
of the time within which he must respond 
in order to secure appellate review.

Thereafter, if the veteran files a timely and adequate 
substantive appeal, the case is to be returned to the Board 
for further appellate consideration.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



